
	
		II
		109th CONGRESS
		2d Session
		S. 3188
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Forest Service use and
		  occupancy permit program to restore the authority of the Secretary of
		  Agriculture to utilize the special use permit fees collected by the Secretary
		  in connection with the establishment and operation of marinas in units of the
		  National Forest System derived from the public domain, and for other
		  purposes.
	
	
		1.Retention and use of Forest
			 Service marina permit fees from National Forest System units derived from the
			 public domainThe last
			 paragraph under the heading forest service in the Act of March
			 4, 1915 (16 U.S.C. 497), is amended—
			(1)by striking The Secretary of
			 Agriculture and inserting the following:
				
					(A)Permits for use and occupancy of
				National Forest System landsThe Secretary of
				Agriculture
					;
			(2)by striking The authority
			 and inserting the following:
				
					(B)Limitation on use of
				permitsThe
				authority
					;
				and
			(3)by adding at the end the following:
				
					(C)Special rules regarding marina
				permitsAmounts collected in connection with the issuance of a
				special use permit under this paragraph for a marina at a unit of the National
				Forest System derived from the public domain shall be deposited in an existing
				special account in the Treasury established for the Secretary of Agriculture
				for recreation management purposes. Amounts so deposited shall be available to
				the Secretary of Agriculture, until expended and without further appropriation,
				for repair, maintenance, and facility enhancement related directly to visitor
				enjoyment, visitor access, and health and safety, for interpretation, visitor
				information, visitor service, visitor needs assessments, and signs, for habitat
				restoration directly related to wildlife-dependent recreation that is limited
				to hunting, fishing, wildlife observation, or photography, for law enforcement
				related to public use and recreation, and for direct operating or capital costs
				associated with the issuance of such special use permits, including any fee
				management agreement or reservation service used in the issuance of such
				permits. The Secretary may not use such amounts for biological monitoring for
				listed or candidate species under the Endangered Species Act of 1973 (16 U.S.C.
				1531 et seq.). Not less than 80 percent of the permit fees collected at a
				specific unit of the National Forest System shall be expended for that unit,
				but the Secretary may transfer up to 20 percent of such fees to appropriations
				available to enhance recreation opportunities at other units of the National
				Forest
				System.
					.
			
